DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 09/21/2021.
Claims 1-10 are pending.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Weiss et al discloses a receiver having optimized multi-PAM finite impulse response (FIR) filter.
Ishizuka et al discloses a system for implementing filter control having receive parameters that define a frequency response in a given frequency bandwidth, generating a response curve representative of a frequency response of a filter based on the parameters, and generate a filter coefficient of the filter based on the response curve.
Koyanagi discloses a digital filter having desired frequency characteristic being designed according to frequency shifted filter, select desired filters and add filter coefficients.
Koyanagi discloses an apparatus for designing FIR type basic filters having a symmetric sequence of numbers having a predetermined characteristic as filter coefficient are combined and connected in cascade connection.
Arekat discloses a method for determining FIR digital filter coefficients providing a compensated amplitude response of a conventional windowing filter.

Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-10 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1 and 6. 
	The cited prior art listed above disclose digital filter or FIR filter with different digital filtering design and/or filter characteristics and coefficients determination and processing.  However, none of the prior art discloses or suggests the specific claimed invention of a method and device for controlling an FIR filter that processes sound signals, having the device comprising: an interface configured to receive operation information from a user; and one or more processors configured to “generate a first control data and a second control data, generate a second amplitude characteristic, and set filter coefficients of the FIR filter based on the second amplitude characteristic” in combinations with all other elements and components having specific circuitry interconnections and functional steps as recited in the instant independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	 07/28/2022